DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.
Claims 2-3 have been cancelled.  Claims 18-22 have been newly introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite a method for accelerating the healing of a skin wound of a subject in need thereof, the method comprising contacting the skin wound with a wound healing composition comprising recombinant glycoprotein nonmelanoma clone B (GPNMB) protein consisting essentially of the extracellular domain region of the protein, whereby the wound healing composition is contacted with the skin wound in an amount effective to recruit and increase the number of mesenchymal stem cells in the skin wound and thereby accelerate healing of the skin wound.
Applicant points to paragraph [0071] for basis and has provided R & D product information for recombinant human osteoactivin/GPNMB Fc Chimera, Catalog Number 2550-A.  This is not agreed with.
The transitional phrase “consisting essentially of” is not disclosed in the specification, particularly with reference to the extracellular domain region of GPNMB protein as recited in claim 1.  The basic and novel characteristics required to be retained are not set forth in the specification. 
 “Consisting essentially of”  limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).   For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").   If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
With respect to paragraph [0071], the paragraph does not disclose “consisting essentially of” nor the extracellular domain region of recombinant GPNMB.  This paragraph does not refer to a particular product number or product name.  The remainder of the specification does not either.  The recombinant human osteoactivin/GPNMB Fc Chimera (Catalog Number 2550-A) product information reveals that this product is an Fc fusion protein.  The fusion protein contains human osteoactivin (referencing Lys223-Asn486 of Accession # NP_002501) linked to amino acids Pro100-Lys330 of human IgG1 through an IEGRMD peptide linker.  Fc fusion proteins, human IgG1, and peptide linkers are not disclosed in the instant specification.  This product is not disclosed by the instant specification.  There is no basis for the claim amendments
The claims constitute new matter. 

Claims 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 18 is directed to a method comprising contacting a skin wound of a subject with a wound healing composition comprising recombinant glycoprotein nonmelanoma clone B (GPNMB) protein.
Paragraph [0025] of the specification discloses that the terms “peptide,” “polypeptide” and “protein” are used interchangeably. “Polypeptides” include, for example, biologically active 
fragments, substantially homologous polypeptides, oligopeptides, homodimers, heterodimers, variants of polypeptides, modified polypeptides, derivatives, analogs, fusion proteins, among others.  The polypeptides include natural peptides, recombinant peptides, synthetic peptides, or a combination thereof.
Paragraph [0031] of the specification discloses that the GPNMB protein is 
encoded by the human GPNMB glycoprotein nmb gene.  This paragraph discloses that two transcription variants, one having 560 amino acids, and the other having 572 amino acids, are known.  
 Paragraph [0032] of the specification indicates that the recitation of GPNMB includes GPNMB proteins, peptide fragments thereof, mutants, truncations, derivatives, analogs, and splice variants that display substantially equivalent or altered GPNMB activity relative to the wild-type protein.  Homologous analogs and allelic variants are included.  These variants may be naturally occurring or modified through site-directed mutagenesis (additions, deletion, insertions, substitutions).  Paragraph [0035] of the specification discloses that an "active peptide fragment" of a GPNMB protein includes a biologically active portion of a GPNMB protein can be a polypeptide which is, e.g., 25, 50, 100, 200 or more amino acids in length. 
The specification does not provide the amino acid sequences for either of the two 572 amino acid and 560 amino acid variants.  The examples of the specification do not identify which form of GPNMB was used.  The examples do not appear to use mutants, truncations, derivatives, analogs, or other splice variants analogs of GPNMB.
The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus.  The specification and claims do not place any limit on the number of amino acid substitutions, deletions, insertions and/or additions that may be made to the variants.  Thus, the scope of the claim includes numerous structural variants and the genus is highly variant because a significant number of structural differences between genus members is permitted.  The specification and claims do not provide any guidance as to what changes should be made.  Structural features that could distinguish compounds in the genus from those excluded by the genus are missing from the disclosure.  No common structural attributes identify the members of the genus.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is required.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the specification is insufficient to describe the genus of all GPNMB proteins, analogs, and fragments embraced by the claims that would treat skin wounds.
	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  In the instant case, the specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the genus of GPNMB proteins, analogs, and fragments that are able to treat a skin wound.
There is no description of the conserved regions, which are critical to the structure and function of the genus claimed.  There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure to function.  Furthermore, the prior art does not provide compensatory structural or correlative teaching sufficient to describe the polypeptides encompassed by the claim limitations.  Those of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the claimed genus of GPNMB proteins and active peptide fragments that recruit and increase the number of mesenchymal stem cell in the skin wound and thereby accelerate healing of the skin wound.  Applicant is not in possession of the claimed genus. 
This rejection is not an invitation to add sequence information into the specification for which there is no support

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2014, of record) in view of Bannon et al. (of record)
Yu et al. (2014) discloses diabetes is associated with low–grade chronic inflammation which has been linked with macrophage dysfunctions manifested by exaggerated pro-inflammatory M1 response and attenuated M2 response.  Macrophages from db/db mice exhibited higher M1 markers and reduced M2 markers as compared to controls.  Yu et al. discloses that exogenous treatment of macrophages with GPNMB could significantly attenuate the level of CD86 expression in M1 macrophages, upregulate CD206 expression in M2, macrophages, and increase the phagocytosis of apoptotic neutrophils by M2 macrophages from db/db (diabetic) mice, with responses that were comparable to those of control mice.  GPNMB is disclosed as an immunomodulatory factor that can rescue aberrant functions of macrophages in diabetes.  Yu et al. does not disclose contacting a skin wound.
Bannon et al. discloses that the diabetic wound environment is characterized by excessive and prolonged inflammation that is linked to poor progression of healing and, in humans, the development of diabetic foot ulcers. A murine model showed that the diabetic environment induces stable intrinsic changes in haematopoietic cells. These changes lead to a hyper-responsive phenotype to both proinflammatory and anti-inflammatory stimuli, producing extreme M1 and M2 polarised cells. During early wound healing, myeloid cells in diabetic mice show hyperpolarisation towards both M1 and M2 phenotypes, whereas, at late stages of healing, when non-diabetic macrophages have transitioned to an M2 phenotype, diabetic wound macrophages continue to display an M1 phenotype. This phenomenon is directly relevant to human diabetic ulcers, for which M2 polarisation predicts healing outcome. Thus, treatments focused on this polarization could prove beneficial for pathological tissue.  See at least abstract and pages 1441-1442, bridging paragraph.
It would have been obvious to treat skin wounds in diabetic patients such as chronic wounds and pressure sores (i.e. diabetic foot ulcers) with GPNMB.  Bannon et al. discloses that M1 and M2 macrophage cell populations are hyperpolarized in diabetic patient (hindering wound healing) and Yu et al. discloses that GPNMB can rescue aberrant functions of M1 and M2 macrophages in diabetic patients.  Diabetic subjects have impaired healing capabilities as disclosed by Bannon et al. (see instant claim 4).  One of ordinary skill in the art at the time of the effective filing date would have been motivated to do so in order to improve wound healing.  Note that instant claim 18 requires only contacting the skin wound and does not require any therapeutic effect.  Contacting a skin wound with rGPNMB is fairly suggested by the combination of the prior art.  

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (2014) and Bannon et al. as applied to claims 18-19, above, and further in view of Bhatia et al. (U.S. Patent No. 9,770,488, of record).
	Yu et al. (2014) and Bannon et al. are applied as above but do not disclose the pharmaceutical formulations of claims 20-22.
	Bhatia et al. discloses that wounds such as pressure ulcers and diabetic ulcers can be treated using a pharmaceutical composition including a human placental collagen matrix (i.e. a biocompatible material that is a tissue scaffold) which can have additional pharmacologically active agents.  (See instant claims 21-22)  Pharmaceutically acceptable carriers are disclosed.  (See instant claim 20.)  The composition can be applied directly to the site of the wound.  Release of an active ingredient over a period of time is disclosed (i.e. sustained release).  The collagen composition can be combined with a hydrogel polymer.  The hydrogel can be biodegradable.  See at least claims, particularly claims 1, 3, 5-7, and 9 and section 6.5 at column 24, line 57, through column 29, line 6, particularly column 25, line 57, through column 26, line 10, and column 28, lines 10-59. 
	It would have been obvious to include GPNMB as the additional pharmacologically active agent in the composition of Bhatia et al. for use in treating diabetic ulcers, pressure ulcers, and decubitus ulcers.  The combination of Yu et al. and Bannon et al. suggest using GPNMB in treating skin wounds in diabetic patients as set forth above and Bhatia et al. disclose pharmaceutical compositions for treating skin wounds in diabetic patients.  The collagen composition of Bhatia et al. is a biocompatible material that is a tissue scaffold (see instant claims 21-22).  One of ordinary skill in the art at the time of the effective filing date would have been motivated to include GPNMB in the compositions of Bhatia et al. in order to improve wound healing.  Note that instant claim 18 requires only contacting the skin wound and does not require any therapeutic effect.  Contacting a skin wound with rGPNMB in the claimed pharmaceutical compositions is fairly suggested by the combination of the prior art.  


	Amending claims 1 and 17 as follows would place them in condition for allowance.  Dependent claims 4-16 would be also be allowable.  Claims 18-22 would need to be cancelled.

1.  A method for accelerating the healing of a skin wound of a subject in need thereof, the method comprising contacting the skin wound with a wound healing composition comprising the soluble form of the extracellular fragment of glycoprotein nonmelanoma clone B (GPNMB) protein, whereby the wound healing composition is contacted with the skin wound in an amount effective to recruit and increase the number of mesenchymal stem cells in the skin wound and thereby accelerate healing of the skin wound.

17.  The method of claim 1, wherein the soluble form of the extracellular fragment of GPNMB protein is a recombinant human soluble form.

	Original claim 1 was directed in part to a method for treating a skin wound of a subject, the method comprising contacting the skin wound with a therapeutically effective amount of a wound healing composition comprising glycoprotein nonmelanoma clone B (GPNMB) protein or an active peptide fragment thereof.  Paragraph [0097] discloses that the rGPNMB of the example mimics the soluble form of the extracellular fragment of GPNMB protein.  The structure of the soluble form of the extracellular fragment of GPNMB would have been well known at the time of the effective filing date as evidenced by the domain structure disclosed by Figure 1 of Kuan et al. (2006).  See also page 1971, left column, second complete paragraph.  While the instant specification does not clearly identify the structure of the rGPNMB protein used in the example, the disclosure in paragraph [0097] provides basis for administering the soluble form of the extracellular fragment of GPNMB as the active peptide fragment, particularly as it is disclosed as mimicking the activity of rGPNMB.  Paragraphs [0025 and 0031] provide basis for the recombinant human soluble form of claim 17.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa